ORDER

PER CURIAM:
Valerie Hagedorn (Mother) appeals the judgment of the trial court modifying the decree dissolving her marriage to Thomas Hagedorn (Father). She contends that the trial court abused its discretion in finding the presumed child support amount of $1820 per month unjust and inappropriate and ordering Father to pay $0 per month; failing to order Father to pay a portion of daughter’s college expenses; and refusing to award her at least a portion of her attorney’s fees. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).